Citation Nr: 1146516	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-04 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from December 1964 to September 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia.  The Veteran had a hearing scheduled before the Board; however, in June 2009 he withdrew his hearing request. 

In February 2008, the Veteran also perfected an appeal as to a claim for a higher initial rating for prostate cancer.   In a June 2008 rating decision, the Veteran was granted an initial 60 percent rating for prostate cancer.  As the Veteran was granted the full benefit he sought (see August 2007 notice of disagreement) and as the Veteran expressed satisfaction with the 60 percent award (see July 2008 statement), his claim for a higher initial rating for prostate cancer is not at issue.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDING OF FACT

Throughout the appeal period, the evidence demonstrates the Veteran's PTSD with MDD was manifested by symptoms including occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depressed mood, anxiety, and chronic sleep impairment. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD with MDD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353  (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For the PTSD issue decided herein, the appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the initial rating assigned.  Regardless, a January 2008 statement of the case (SOC), June 2008 supplemental SOC (SSOC), and an April 2008 letter from the RO properly provided the Veteran notice of the criteria for rating PTSD, as well as further notice on the downstream issue of an increased initial rating, including of what the evidence showed, and why the current rating was assigned.  The Veteran has had ample opportunity to respond/supplement the record.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  He did not identify any pertinent, available outstanding treatment records.  The RO arranged for VA examinations in2007 and 2008.  Evidentiary development is complete.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim. 

Law and Regulations - Initial Rating Claim 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994). 

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30

38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).


Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations. 

100 - 91
Superior functioning in a wide range of activities, life's problems never seem to get out of hand, is sought out by others because of his/her many positive qualities. No symptoms.
90 - 81
Absent of minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members). 
80
?
?
71
If symptoms are present, they are transient and expectable reactions to psycho-social stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 
70
?
?
61
Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.
60
?
?51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
40
?
31
Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.   See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).


Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran submitted a claim for service connection for PTSD in August 2006.

An October 2006 treatment record from Dr. H notes that the Veteran was married for the third time and had children.  He indicated that he socialized more with women than men because he did not want to talk about his war experiences in Vietnam.  On examination, he was dressed neatly in working clothes.  His mood was depressed and his facial affect was blunt.  His speech was tense.  His thought processes and perception was normal.  Memory was fair and judgment was good.  The diagnosis was PTSD.  Dr. H assigned a GAF score of 45.

A January 2007 VA examination report notes the Veteran's complaints of intrusive thoughts, nightmares, daily flashbacks, restless sleep, increased arousal, chronic insomnia, irritability, difficulty concentrating, hypervigilence, depression and fatigue.  He reported a discomfort around crowds, but stated that he did socialize on a regular basis (going out to dinner and movie theaters).  He reported maintaining good contact with his family.  The Veteran reported that he had worked full time in the transportation industry for more than 35 years.  He had been married to his current (third) wife for 9 years.  The Veteran denied having any history of substance abuse, legal problems, hallucinations, suicidal thoughts, or homicidal thoughts, or psychotic thinking.  On examination, the Veteran was friendly and informative.  He was neatly dressed and well spoken with goal-directed speech.  There was no evidence of impairment of thought process or communication.  Mood was remarkably low and affect was sad.  The Veteran was highly anxious.  Insight and judgment were very good.  The diagnosis was PTSD with secondary MDD.  The examiner assigned a GAF score of 44.

By rating decision in January 2007, the Veteran was awarded service connection for PTSD with MDD, evaluated as 30 percent disabling effective August 11, 2006.

An August 2007 treatment record from Dr. H notes that the Veteran's depression was affecting his motivation and mood.  He was finding it difficult to maintain effective work and social relationships.  Specifically, the Veteran had some stress in his marriage and was socially isolated.  Dr. H noted that on examination, the Veteran was clean and dressed neatly in working clothes.  His speech was logical and coherent.  Mood was depressed and his facial affect was flat.  The Veteran was oriented and his concentration was fair.  Insight was fair.  The Veteran reported that he had supportive family and friends.  He was motivated for treatment.  Dr. H opined that the Veteran was no risk to himself or others.  The diagnosis was PTSD.  Dr. H assigned a GAF score of 42.

A March 2008 VA Mental Health Clinic follow-up note indicates that the Veteran was feeling "less distressed" about his mother's poor health.  He had taken a trip to which allowed him to relax and helped his state of mind.

An April 2008 treatment record from Dr. H notes that the Veteran had taken time off from work because of his psychiatric disability.  His depression was affecting his motivation and mood.  He was finding it difficult to maintain effective work and social relationships.  Dr. H noted that on examination, the Veteran was clean and dressed neatly in working clothes.  He was cooperative and attentive.  His speech was logical and coherent.  Mood was depressed and his facial affect was flat.  The Veteran was oriented and his concentration was fair.  Insight and judgment were fair.  The Veteran reported that he had supportive family and friends.  He was motivated for treatment.  Dr. H opined that the Veteran was no risk to himself or others.  The diagnosis was PTSD.  Dr. H assigned a GAF score of 40.

A May 2008 VA examination report notes the Veteran's complaints of feelings of hopelessness and anger, nightmares, daily flashbacks, restless sleep, chronic insomnia, irritability, hypervigilence, depression, lack of energy and difficulty concentrating.  He reported going to counseling with his wife because he suffers from erectile dysfunction.  He indicated that he had a few friends, most of who are Vietnam buddies or friends from group therapy.  He reported a discomfort around crowds.  He stated that he was still employed as a train operator.  He had never been fired or quit any job, but had been reprimanded by his employers for missing work because of his psychiatric disability.  He indicated that he only had nine more months until his retirement.  The Veteran denied having any history of substance abuse, suicidal thoughts, homicidal thoughts, panic attacks, delusions, or hallucinations.  On examination, the Veteran was appropriately dressed.  There was no impairment of thought process or communication.  Speech was clear and coherent.  The Veteran was in good contact with reality and was oriented in all spheres.  The examiner stated that the Veteran was able to maintain proper grooming habits and handle all activities of daily living on a normal basis.   Affect was somewhat depressed.  General reasoning and judgment seemed adequately intact.  Memory was fair for recent and remote events.  The diagnosis was PTSD with depression.  The examiner assigned a GAF score of 51.

For the period of the appeal, the Veteran's PTSD with MDD has been rated 30 percent disabling.   The evidence for this period shows social impairment due to symptoms of depressed mood, irritability, anxiety, chronic sleep impairment and some memory problems.  The evidence also shows that despite these problems, the Veteran was generally functioning satisfactorily, with routine behavior, self-care and normal conversation.  He was working full time.  For the period at issue, the record reflects that the Veteran did have only a few friends and isolated himself.  However, the record also reflects that he had a good relationship with his family, who were described as supportive.  Hence, while the record shows he tended to isolate himself, it does not show that he had an inability to establish and maintain effective work/school and social relationships.  He had no difficulty with activities of daily living.  The record reflects that he maintained some meaningful interpersonal relations.  Moreover, although the evidence shows depressed mood for the period at issue, the evidence does not show: circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); or impaired abstract thinking as is required for a 50 percent rating.  

GAF scores ranging from 40 to 51 were listed on examination reports dated during the period at issue.  However, the medical evidence of record does not reflect that the Veteran exhibited any of the symptoms identified in the DSM-IV as major (GAF scores ranging from 31 to 40) or serious (GAF scores ranging from 41 to 50) for the period at issue.  He had no suicidal ideation, severe obsessional rituals, frequent shoplifting, impairment in reality testing or communication, or familial neglect with an inability to work.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  These scores, reflecting moderate symptomatology and functional impairment, are generally consistent with the objective findings and a 30 percent rating. 

For all the foregoing reasons, the Veteran's claim for an initial rating in excess of 30 percent for his service-connected psychiatric disability must be denied.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 30 percent schedular rating.  See Fenderson, supra. 

Extra-schedular

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for PTSD with MDD and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from PTSD with MDD would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD with MDD is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


